NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAGOBERTO HERNANDEZ BAEZ,                       No.    18-72008

                Petitioner,                     Agency No. A096-061-916

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Dagoberto Hernandez Baez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his fourth

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. §

1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny in part and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Hernandez Baez’s motion to

reopen as untimely, where it was filed over 12 years after the order of removal

became final, see 8 C.F.R. § 1003.2(c)(2), and Hernandez Baez has not established

changed country conditions in Mexico to qualify for the regulatory exception to the

filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d

983, 987-90 (9th Cir. 2010) (evidence must be “qualitatively different” to warrant

reopening); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (requiring

movant to produce material evidence with motion to reopen that conditions in

country of nationality had changed).

      We reject as unsupported by the record Hernandez Baez’s contention that

the BIA abused its discretion by failing to consider all of the evidence Hernandez

Baez submitted. See Najmabadi, 597 F.3d at 990 (agency need not write an

exegesis on every contention); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006) (petitioner did not overcome the presumption that the BIA reviewed the

record).

      Finally, we lack jurisdiction to review the BIA’s determination not to reopen

proceedings sua sponte. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016)

(“[T]his court has jurisdiction to review Board decisions denying sua sponte

reopening for the limited purpose of reviewing the reasoning behind the decisions


                                           2                                   18-72008
for legal or constitutional error.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                  18-72008